ORDER

PER CURIAM.
Steven Boesing (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is not clearly erroneous. Rule 29.15(k). No error of law appears. Rule 84.16(b)(5). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).